DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a single species in the reply filed on 10/07/2022 is also acknowledged.  
The elected species read upon claims 1-2, 5-6 and 13-16.  Claims 4, 7, 9-11, 17, 19-21 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 is drawn to the composition of claim 1 wherein A corresponds to OH.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Strobel (US 2009/0280987) in view of Winnicki (US 2013/0089600).
Claim 1 is drawn to a composition comprising a cannabinoid (more specifically, cannabidiol (claim 2)), wherein the cannabinoid is encapsulated within composite micelles, said micelles comprising a poloxamer and a non-aqueous non-alkoxylated solvent (more specifically, alpha-tocopherol (claim 14)) in an aqueous solution.
As taught by Strobel, “[a]ctive agents that are not water-soluble often possess a poor bioavailability” (Paragraph 0003) such that “[t]he possibility of solubilizing a fat-soluble active agent… and stabilizing it at the same time would open up new, unimagined prospects” including to “be administered orally” (Paragraph 0005).  To achieve this, Strobel teach that “a poloxamer, and… a resin and/or a tocopherol are melted together to make a combined molten mass and the substance to be treated is dispersed or dissolved in this molten mass” (Paragraph 0014) wherein “the poloxamer, the resin or the tocopherol and the active agent to be treated combine on a molecular basis and then, and only then, form micelles after the addition of water to prevent a hardening” (Paragraph 0017).  As further taught by Strobel, “[w]ith this method, the bioavailability of an active agent… can be increased… because now the active agents are encapsulated on a molecular basis and remain stable even under the cmc of poloxamer” (Paragraph 0023).  Significantly, Strobel provide specific examples of micellar compositions comprising poloxamer and alpha-tocopherol (Paragraph 0069-0070).
However, Strobel does not teach compositions wherein the encapsulated agent is cannabidiol, as recited by the instant claims. 
Yet, as taught by Winnicki, “[c]annabinoids are lipophilic and potentially acid-labile compounds.  Because of their hydrophobic nature, cannabinoids are poorly absorbed systemically from oral dosage forms because of the poor dissolution of cannabinoids in the aqueous environment of [the] gastrointestinal tract.  Oral formulations of cannabinoids, therefore, exhibit low bioavailability” (Paragraph 0004).  Furthermore, in order to provide “oral formulations of cannabinoids with improved dissolution and taste and enhanced bioavailability and absorption, [which] at the same time do not cause gastrointestinal irritation” (Paragraph 0010), Winnicki teaches “a stable, aqueous micelle suspension of one or more cannabinoids or cannabinoid analogs” (Paragraph 0011), wherein “[i]llustrative of cannabinoids or cannabinoid analogues are… cannabidiol” (Paragraph 0012).  As further taught by Winnicki, “[t]he inventive cannabinoid formulations are in the form of micelles… that encapsulate a cannabinoid or its analog within the membrane of the micelles” (Paragraph 0030).
In further view of Winnicki, it would have been prima facie obvious to apply the invention of Strobel to cannabidiol.  Considering that Winnicki teaches that cannabinoids (including cannabidiol) are lipophilic, hydrophobic, poorly absorbed and exhibit low bioavailability, it would have been obvious to do so in order to increase the bioavailability of cannabidiol with a reasonable expectation of success.  The simple substitution of one known micellar composition for increasing the bioavailability of a poorly absorbed agent for another known composition for increasing the bioavailability of a poorly absorbed agent is prima facie obvious.
As such, claims 1-2 and 14 are rejected as prima facie obvious.
Claims 5 and 16 are drawn to the composition of claim 1 wherein the cannabinoid is present in an amount of 0.1-5 weight percent (claim 5), more specifically, between 0.1 to 2 weight percent (claim 16), with respect to the total weight of the formulation.
As taught by Strobel, the active agent can be present in an amount of 1% to 10% (Paragraph 0034) and, as taught by Winnicki, “the maximum final concentration of cannibinoids… in the micellar colloidal suspension is from about 1.0 mg/mL to about 10.0 mg/mL” (Paragraph 0035).
As such, claims 5 and 16 are also rejected as prima facie obvious.
Claim 6 is drawn the composition of claim 1 wherein the composition is an oral pharmaceutical formulation.
Both Strobel (at Paragraph 0080) and Winnicki, (at Paragraph 0010) teach oral formulations.
As such, claim 6 is also rejected as prima facie obvious.
Claim 15 is drawn to the composition of claim 1 wherein the weight ratio between the poloxamer and tocopherol is from 9:1 to 39:1.
As taught by Strobel, the total poloxamer content can be present in an amount of 1% to 10% and the tocopherol can be present in an amount of 1% to 20% (Paragraph 0034) – which overlaps with the instantly claimed ratio.  Furthermore, Strobel discloses specific examples comprising 0.174% poloxamer to .026% alpha-tocopherol (Paragraphs 0069-0070) which entails a weight ratio of 6.92:1.
As such, claim 15 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611